DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al (U.S.Pat. # 10,791,507) in view of Kim (U.S.Pub. # 2018/0368109).
          Regarding claim 18, Mukherjee et al disclose a ring network (see fig. 2; line 48-62) for wirelessly communicating data with a mobile user equipment (UE)  (102 of fig. 2) in a target area (TA), the ring network (fig. 2) comprising: a) a centralized part of a base station (CUBS) (208 of fig. 2); and b) a plurality of distributed parts (212, 216 of fig. 2) of the base station (DUBSs) in the target area (TA) (fig. 2). Mukherjee et al do not specifically disclose a plurality of the DUBSs being available, at a given time, for mobile data communication with the UE, wherein one of the plurality of available DUBSs is a primary serving DUBS, wherein a control path for connectivity is maintained between the UE and the primary service DUBS, and wherein a wireless data transmission path is maintained between the UE and each of the plurality of available DUBSs.  Kim discloses a plurality of the DUBSs being available, at a given time, for mobile data communication with the UE, wherein one of the plurality of available DUBSs is a primary serving DUBS, wherein a control path for connectivity is maintained between the UE and the primary service DUBS, and wherein a wireless data transmission path is maintained between the UE and each of the plurality of available DUBSs (para. 0075, 0082,0114,0115). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Kim in the system of Mukherjee et al in order for internally or externally setting up and releasing resources according to a protocol in order for a dynamically configured base station to communicate with a terminal.
Claim(s) 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al and Kim as applied to claim 1 above, and further in view of Yao et al (U.S.Pub. # 2020/0383019).
            Regarding claim 19, Mukherjee et la and Kim do not specifically disclose at least one buffer for storing downlink packets destined for the UE, until receipt of the stored downlink packets is acknowledged. Yao et al disclose at least one buffer for storing downlink packets destined for the UE, until receipt of the stored downlink packets is acknowledged (para. 0118,0141,0143). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Yao et al in the combined system of Mukherjee et al and Kim in order to avoid a data packet loss. 
          Regarding claim 20, Kim discloses wherein responsive to a determination that the data transmission path between the UE and the primary serving DUBS is lost, the ring network (1) selects a new primary service DUBS from among the plurality of available DUBSs (para. 0075) but fails to disclose transmits any downlink packets destined for the UE and stored in the at least one buffer. Yao et al disclose transmits any downlink packets destined for the UE and stored in the at least one buffer (para. 0118, 0141, 0143). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Yao et al in the combined system of Mukherjee et al and Kim in order to avoid a data packet loss. 
        Regarding claim 21, Mukherjee et al disclose a ring network (fig. 2) but fail to disclose wherein the at least one buffer is provided at a single location. Yao et al disclose wherein the at least one buffer is provided at a single location (para. 0118, 0141, 0143). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Yao et al in the combined system of Mukherjee et al and Kim in order to avoid a data packet loss. 
        Regarding claim 22, Mukherjee et al disclose a ring network (fig. 2) but fail to disclose wherein the at least one buffer is distributed. Yao et al disclose wherein the at least one buffer is distributed (para. 0118, 0141, 0143). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Yao et al in the combined system of Mukherjee et al and Kim in order to avoid a data packet loss.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of Mukherjee et al, Kim and Yao et al fail to disclose
         1. A computer-implemented method comprising: a) grouping a plurality of distributed units of a base station (DUBS) in a target area (TA) to form a ring network, wherein the ring network further includes a centralized unit of the base station (CUBS); b) responsive to a mobile user equipment (UE), entering the TA, conducting, by the UE, a search procedure to find any available DUBSs of the ring network with which the UE can communicate mobile data at a predetermined acceptable level; c) discovering by the UE, the available DUBSs with which it can communicate mobile data; d) selecting, a plurality of the available DUBSs; e) submitting a request, by the UE, for the plurality of selected available DUBSs to serve as an access point for the UE on the ring network; f) accepting, by each of the plurality of selected available DUBSs, the request and adding, by each of the plurality of selected available DUBSs, an identifier of the UE (UE ID) to an address filter database (AFD) ; and g) receiving or determining, by the UE, channel state information with each of the plurality of selected available DUBSs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416